11/23/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                         Assigned on Briefs November 1, 2022

         RODDAROUS MARCUS BOND v. STATE OF TENNESSEE

                  Appeal from the Circuit Court for Madison County
                      No. C-21-310        Kyle C. Atkins, Judge
                      ___________________________________

                            No. W2022-00221-CCA-R3-PC
                        ___________________________________


The pro se petitioner, Roddarous Marcus Bond, appeals the summary denial of his petition
for post-conviction relief by the Madison County Circuit Court, arguing the trial court erred
in dismissing his petition because his sentence is illegal. After our review, we affirm the
summary dismissal of the petition pursuant to Rule 20 of the Rules of the Court of Criminal
Appeals.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed
        Pursuant to Rule 20 of the Rules of the Court of Criminal Appeals

J. ROSS DYER, J., delivered the opinion of the court, in which ROBERT L. HOLLOWAY, JR.
and KYLE A. HIXSON, JJ., joined.

Roddarous Marcus Bond, Wartburg, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; Benjamin A. Ball, Senior Assistant
Attorney General; Jody S. Pickens, District Attorney General; and Al Earls, Assistant
District Attorney General, for the appellee, State of Tennessee.


                               MEMORANDUM OPINION

        The petitioner was convicted of two counts of conspiracy to commit first-degree
murder. The trial court merged the two convictions and imposed a twenty-three-year
sentence. State v. Roddarous Marcus Bond, No. W2018-00107-CCA-R3-CD, 2019 WL
1417871, at *1-4 (Tenn. Crim. App. Mar. 28, 2019), no perm. app. filed. The petitioner
appealed to this Court, arguing “(1) the evidence [was] insufficient to support the offenses;
(2) the trial court erred in allowing witnesses to refer to letters that had been destroyed; and
(3) the trial court erred in allowing the State to impeach the [petitioner] with a prior
statement that the trial court had excluded.” Id. at *1. On March 28, 2019, this Court
affirmed the petitioner’s convictions. Id. The petitioner did not seek review by our
supreme court.

        On December 16, 2021, the petitioner filed a pro se petition for post-conviction
relief. In response, the State filed a motion to dismiss alleging the petition was filed outside
the one-year statute of limitations and arguing the post-conviction court was without
jurisdiction to hear the matter. On January 12, 2022, the post-conviction court entered an
order finding the petition was filed “well outside the one-year statute of limitations” and,
therefore, dismissing the petition. The petitioner filed his notice of appeal to this Court on
February 17, 2022.1

        A petitioner may request post-conviction relief by asserting that his conviction or
sentence is void or voidable because of the abridgment of his constitutional rights provided
by the Tennessee or the United States Constitutions. Tenn. Code Ann. § 40-30-103. To
obtain post-conviction relief, a petitioner must prove the allegations of fact made in the
petition by clear and convincing evidence. Tenn. Code Ann. § 40-30-110(f). However, if
it plainly appears from the face of the petition that it was not filed within the time permitted
in the statute of limitations, the post-conviction court shall enter an order dismissing the
petition. Tenn. Code Ann. § 40-30-106(b). Under Tennessee Code Annotated section 40-
30-102(a), a post-conviction relief petition must be filed “within one (1) year of the date of
the final action of the highest state appellate court to which an appeal is taken or, if no
appeal is taken, within one (1) year of the date on which the judgment became final, or
consideration of the petition shall be barred.” The limitation period “shall not be tolled for
any reason, including any tolling or saving provision otherwise available at law or equity.”
Id.

        Here, the petitioner’s time for filing a petition for post-conviction relief expired one
year following our March 28, 2019 opinion. Roddarous Marcus Bond, 2019 WL 1417871,
at *1. This Court previously has recognized that when a petitioner does not file an
application for permission to appeal to the Tennessee Supreme Court following a decision
by this Court on direct appeal, the statute of limitations begins to run for purposes of filing
a petition for post-conviction relief on the date on which this Court issues its opinion on
direct appeal and not the date on which the mandate is issued. See, e.g., Jonathan Adams
v. State, No. E2012-00297-CCA-R3-PC, 2013 WL 1187654, at *5 (Tenn. Crim. App. Mar.
21, 2013); David Lackey v. State, No. M2004-00558-CCA-R3-PC, 2005 WL 1303124, at
*2 (Tenn. Crim. App. May 31, 2005). Accordingly, the statute of limitations in the instant

        1
          A notice of appeal must be filed within thirty days of entry of judgment. Tenn. R. App. P. 4(a).
Despite the fact the petitioner filed his notice of appeal 43 days after the post-conviction court’s order, we
waive timely filing of the notice of appeal in the interest of justice. See Tenn. R. App. P. 4.
                                                    -2-
matter concluded on March 27, 2020. However, in response to the COVID-19 pandemic,
the Tennessee Supreme Court issued a series of orders tolling the statute of limitations in
post-conviction matters until June 5, 2020. See, e.g., In re: Covid-19 Pandemic, No.
ADM2020-00428 (Tenn. May 26, 2020); In re: Covid-19 Pandemic, No. ADM2020-
00428 (Tenn. Mar. 31, 2020); In re: Covid-19 Pandemic, No. ADM2020-00428 (Tenn.
Mar. 25, 2020); In re: Covid-19 Pandemic, No. ADM2020-00428 (Tenn. Mar. 13, 2020).
Accordingly, the statute of limitations for requesting post-conviction relief in the instant
matter concluded on June 5, 2020, rather than the initial date of March 27, 2020. The
petitioner, however, did not file his petition until December 20, 2021, one year and 195
days after the expiration of the statute of limitations. Therefore, the petition was untimely,
and the post-conviction court did not err in finding it was without jurisdiction and
summarily dismissing the petition.

        When an opinion would have no precedential value, the Court of Criminal Appeals
may affirm the judgment or action of the trial court by memorandum opinion when the
judgment is rendered or the action taken in a proceeding without a jury and such judgment
or action is not a determination of guilt, and the evidence does not preponderate against the
finding of the trial judge. See Tenn. Ct. Crim. App. R. 20. We conclude that this case
satisfies the criteria of Rule 20. Accordingly, the judgment of the post-conviction court is
affirmed in accordance with Rule 20, Rules of the Court of Criminal Appeals.




                                              ____________________________________
                                              J. ROSS DYER, JUDGE




                                            -3-